Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 3 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Ping-Shun Chan (6,056,342, hereinafter "Chan").
Regarding Claim 1 Chan discloses a device (capable of removing a hose), comprising: 
an arcuate flexible section (See Fig.7), having a flexibility on both opposite sides of the arcuate flexible section separately, and both flexibilities capable of tying close to each other or being away from each other and restoring original position; a first extending portion (See Fig.7), formed and extending from a side of the arcuate flexible section; a second extending portion (See Fig.7), formed and extending from the other side of the arcuate flexible section which is different from the side of the first extending portion;two hose clamping portions, formed at ends of the first and second extending portions respectively, such that the arcuate flexible section, the first extending portion, the second extending portion and the hose clamping portion are in an integral structure mode; wherein, the first and second extending portions extend towards different directions to form an up and down intersecting form, and the hose clamping portions normally lean against each 
Regarding Claim 2 Chan discloses the hose remover of Claim 1, 
[AltContent: textbox (Limiting Slot)][AltContent: oval]wherein the first and second extending portions have at least one limiting slot formed at the intersection thereof, and the limiting slot is in form of a notch, and when the first and second extending portions move with respect to each other, the limiting slots are provided for abutment to limit the moving distance between the first and second extending portions. (See Figure 7, demonstrating the limiting slot) 
    PNG
    media_image1.png
    263
    596
    media_image1.png
    Greyscale

Regarding Claim 3 Chan discloses the hose remover of claim 2, wherein the arcuate flexible section, the first extending portion, and the second extending portion is in form of a plate with a height extending in a longitudinal direction, and the arcuate flexible section has a height greater than those of the first and second extending portions. (See Figure 7, demonstrating the difference in height for the flexible section and the first and second extending portions)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of G. Havell (US 0699385 A, hereinafter Harvell)
Regarding Claim 4 Chan teaches the hose remover of Claim 1, However Chan is silent to the arcuate flexible section having an anti-slip flange in a predetermined type, and the anti-slip flange is in a type selected from an arranged rib or a distributed bump.
G. Havel teaches the arcuate flexible section (Union; Col 1, Line 25-30) has an anti-slip flange in a predetermined type, and the anti-slip flange is in a type selected from an arranged rib or a distributed bump. (Col 1, 25-30, The tang-sections of the blank are preferably stamped into ribbed form, so as to be of semitubular or analogous cross -section, which greatly strengthens the tang-sections at their union with the jaws). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Chan to incorporate the teachings of Havell and modify the flexible section of the apparatus to include ribs. Doing so would improve strength at the union section, (Harvell Col 1, 25-30) furthermore the ribs make gripping surface better because the surface is not flat and slippery  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu US 2006/0053608 Al – Discloses A pipe disassembling tool that includes a U-shaped body. 
Webb et al. US 2010/0088869 Al – Discloses a Pipe Fitting Device with arcuate Jaws and dual handles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Santiago Martinez/Examiner, Art Unit 3723                                                                                                                                                                                                        
				

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 17, 2021